Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In the first paragraph on page 1 of the specification (Cross-Reference to Related Applications), the phrase –now abandoned—should be inserted after the phrase “US application number 14/947,971, filed November 20, 2015” so as to update the status of this parent application.  
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70-72, 74-76, 78-81 and 83-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification for the dilution ratio of diluent and/or stain to sample being “at least 10:1”, as now recited in independent claim 70. The specification only describes the dilution ratio as being from 10:1 to 
Claims 71 and 84-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 71, the phrase “the one or more digital images” lacks antecedent basis and is indefinite since the images recited in claim 70 are not positively recited as being “digital images”.
On lines 2-3 of claim 84, the phrase “the white cells in the known amount of the mixture of sample” should be changed to –the white blood cells in the known amount of the mixture of sample and diluent and/or stain—since the mixture contains both the blood sample and the diluent and/or stain. 
On lines 2-3 of claim 85, the phrase “the red cells in the known amount of the mixture of sample” should be changed to –the red blood cells in the known amount of the mixture of sample and diluent and/or stain—since the mixture contains both the blood sample and the diluent and/or stain. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 70-72, 74-76, 78-81 and 84-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-59, 64-65, 67 and 69-70 of U.S. Patent No. 10,625,259. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of analyzing and counting cells in a biological sample comprising the steps of taking a predetermined known amount of the biological sample, mixing the sample with a known amount of diluent to form a mixture, transferring a known amount of the mixture to an imaging chamber in a test cartridge so that the biological particles do not crowd or overlap as they settle to a bottom of the imaging chamber, capturing one or more digital images of the mixture in the imaging chamber that are selected to be statistically representative of the number and distribution of the particles in the imaging chamber, counting at least one type of biological particle in the images using imaging processing and pattern recognition software as well as bright field and fluorescent imaging, and calculating the number of particles of the at least one type of biological particles in the sample. Both sets of . 
Claims 70-72, 74-76, 78 and 84-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, 27 and 29 of U.S. Patent No. 9,767,343. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of analyzing and counting cells in a biological sample comprising the steps of taking a predetermined known amount of the biological sample, mixing the sample with an amount of diluent to form a mixture, transferring the mixture to an imaging chamber, capturing one or more digital images of the mixture in the imaging chamber that are selected to be statistically representative of the number and distribution of the particles in the imaging chamber, counting at least one type of biological particle in the images using imaging processing and pattern recognition software as well as bright field and fluorescent imaging, and counting and analyzing the at least one type of biological particle in the sample. Claims 1-21, 27 and 29 of U.S. Patent no. 9,767,343 fail to recite that the known amount of sample is mixed with a known amount of diluent that is sufficient to form a substantially uniform mixture of sample and diluent.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the known amount of sample recited in claims 1-21, 27 and 29 of  U.S. Patent no. 9,767,343 with a known amount of diluent that is sufficient to form a substantially uniform mixture of sample and diluent so as to allow the number of particles per unit volume of the at least one type of biological particle in the sample to be calculated without having to count all of the particles in the imaging chamber and without having to know a volume of the imaging chamber.  Both sets of dependent claims (i.e. . 
Claims 70-72, 74-76, 78, 81 and 84-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 196-211, 216-217, 220-221 and 227-228 of copending Application No. 15/017,498 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of analyzing and counting cells in a biological sample comprising the steps of taking a predetermined known amount of the biological sample, mixing the sample with an amount of diluent to form a mixture, transferring the mixture to an imaging chamber, capturing one or more digital images of the mixture in the imaging chamber that are selected to be statistically representative of the number and distribution of the particles in the imaging chamber, counting at least one type of biological particle in the images using imaging processing and pattern recognition software as well as bright field and fluorescent imaging, and counting the number of particles of the at least one type of biological particle in the sample. Claims 196-211, 216-217, 220-221 and 227-228 of copending application No. 15/017,498 fail to recite that the known amount of sample is mixed with a known amount of diluent that is sufficient to form a substantially uniform mixture of sample and diluent.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the known amount of sample recited in claims 196-211, 216-217, 220-221 and 227-228 of application serial no. 15/017,498 with a known amount of diluent that is sufficient to form a substantially uniform mixture of sample and diluent so as to allow the number of particles per unit volume of the at least one type of biological particle in the sample to be calculated without . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 70 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/434,067 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of analyzing and counting cells in a biological sample comprising the steps of taking a predetermined known amount of the biological sample, mixing the sample with an amount of diluent to form a mixture, transferring the mixture to an imaging chamber, capturing one or more digital images of the mixture in the imaging chamber that are selected to be statistically representative of the number and distribution of the particles in the imaging chamber, and counting at least one type of biological particle in the images. Claim 25 of application serial no. 16/434,067 fails to recite that the known amount of sample is mixed with a known amount of diluent that is sufficient to form a substantially uniform mixture of sample and diluent. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the known amount of sample recited in claim 25 of application serial no. 16/434,067 with a known amount of diluent that is sufficient to form a substantially uniform mixture of sample and diluent so as to allow the number of particles per unit volume of the at least one type of biological particle in the sample to .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 70-72, 74, 80-81 and 83-86 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkelman et al (US 2009/0269799, submitted in the IDS filed on December 18, 2020).
Winkelman et al teach of a method for counting and analyzing blood cells in a whole blood sample using a cell analyzer comprising a light receiving device 200, a diluent and/or stain and a test cartridge 700.  The method comprises the steps of separating a known amount of a whole blood sample (see paragraph 0056 of Winkelman et al where it states “extract a known volume of blood from a tube filled with a patient’s blood”), mixing the known amount of sample with a known amount of a diluent to form a mixture having a fixed dilution ratio of sample to diluted blood to be deposited onto the slide”, and see paragraph 0028 of Winkelman et al where it states “the applicator 400 may comprise a known volume of body fluid such as 390 microliters. The applicator may mix this fluid with a stain or diluent, and eject a portion of this fluid onto the slide apparatus 700 (particularly the specimen zone 710, Figure 3”) of Winkelman et al), capturing one or more digital images of the mixture in the imaging chamber 710 that are selected to be statistically representative of the number and distribution of cells in the imaging chamber 710 (see paragraph 0060 in Winkelman et al), counting all of at least one type of cells in the images using imaging processing software, and analyzing the at least one type of cell in the sample (see paragraph 0025 of Winkelman et al where it states “The computer 300 may also comprise software stored in the memory….In addition, the computer 300 may also be responsible for performing the analysis of the images captured by the light receiving device. Through the analysis process, the computer may be able to calculate the number of a specific type of cell in a particular volume of blood (i.e. “particle per unit volume”), for example for blood, red cell, white cell and platelet counts and other measured and derived components of the CBC…The image analysis software may analyze each individual field and sum the total red and white cell counts. To calculate the total counts per microliter in the patient vial, the number counted on the slide is multiplied by the dilution ratio and volume of the sub-sample…Similarly, the computer 300 may be able to enumerate the number of cells of a specific type in a particular blood volume…) (claim 70). Winkelman et al teach that the dilution ratio of the diluent to the blood sample in the method can range from 0:1 (no dilution) to 10:1 (diluent:blood) (claim 70, see paragraph 0031 in Winkelman et al where it states “When analyzing whole blood, a dilution of 2 parts blood to 1 part diluent can be used, where the diluent is a physiologically compatible solution, but a range of dilution from 0:1 (no dilution) to 10:1 (diluent:blood) may be used in alternate embodiments). Winkelman et al teach that the light receiving device 200 utilizes bright field and fluorescent imaging (see paragraphs 0023-0024 of Winkelman et al, claim 70). Winkelman et al  also teach that the cells form a monolayer in the imaging chamber 710 of the test cartridge 700 so that the cells settle onto the bottom of the imaging chamber 710 and do not overlap, crowd or stream (see the abstract and paragraphs 0009 and 0032 of Winkelman et al, claims 70 and 82). Winkelman et al teach that the computer 300 uses pattern recognition software to analyze the blood cells in the imaging chamber 710 (see paragraphs 0025 in Winkelman et al, claim 70).  Winkelman et al teach that the method can be used to perform a white cell differential count of white blood cells in a blood sample, to count red blood cells or to provide a complete blood cell count (CBC) (see paragraphs 0025 and 0063 of Winkelman et al, claims 84-86).  With regards to claim 71, Winkelman et al teach that the cell counts and other CBC parameters calculated in the method are displayed to a user (see paragraph 0065 in Winkelman et al).  With regards to claim 72, Winkelman et al teach that the digital images captured in the method include all cells in the imaging chamber 710 and that all of at least one type of cell is counted in the method (see paragraph 0025 in Winkelman et al).  With regards to claim 80, Winkelman et al teach that the .  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 75-76, 78-79 and 87-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al (US 2009/0269799, submitted in the IDS filed on December 18, 2020). For a teaching of Winkelman et al, see previous paragraphs in this Office action.
.    
Claims 91-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al (US 2009/0269799, submitted in the IDS filed on December 18, 2020) in view of Baxter et al (US 2015/0192518, submitted in the IDS filed on December 18, 2000).  For a teaching of Winkelman et al, see previous paragraphs in this Office action.  Winkelman et al fail to teach that the imaging chamber 710 in the cartridge 700 can have a serpentine shape with the specific dimensions recited in claims 91-93, or a helical shape, or a castellated shape, as recited in claims 94-95.  
Baxter et al teach of a method and a device for analyzing spectrally encoded microbeads.  The device is a microfluidic device that comprises a flow channel having an inlet side and an outlet side.  The microfluidic device is used to image spectrally encoded microbeads by providing a monolayer of the microbeads for image acquisition by a microscope and/or camera.  Baxter et al teach that the flow channel in the device has a serpentine shape in order to provide an ordered, linear array of the microbeads.  In a method of using the device, a sample of spectrally encoded microbeads is introduced into the inlet of the microfluidic device, the sample flows to the serpentine-shaped flow channel where an ordered, linear array of the microbeads in a monolayer is formed, a light source illuminates the monolayer of microbeads in the flow channel, and a camera is used to collect an image of the illuminated microbeads.  See Figure 3, and paragraphs 0139 and 0165-0167 in Baxter et al.  
.  
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
The previous objection to the disclosure made in the last Office action mailed on September 23, 2021 has been withdrawn in view of the amendments made to the specification. However, the amended first paragraph is objected to as set forth above for a minor omission of the status of parent application serial no. 14/947,971. The previous rejection of claims 73, 77 and 79 under 35 USC 112(a) made in the last Office action has been withdrawn in view of the cancellation of claims 73 and 77, and Applicants’ persuasive arguments regarding claim 79. Most of the previous rejections of the claims under 35 USC 112(b) made in the last Office action have been withdrawn in view of the amendments made to the claims. The rejections of the claims on the ground of non-statutory double patenting as being unpatentable over claims in U.S. 
Applicants argue the rejection of the claims under 35 USC 102(a)(1) as being anticipated by Winkelman et al by stating that Winkelman et al do not teach of diluting the blood to a known ratio of at least 10:1 and transferring the diluted blood to an image chamber in a cartridge that contains the mixture in such a way that the biological particles do not crowd or overlap. Rather, Applicants argue that Winkelman et al teach of no dilution or relatively low dilution in their method. This argument is not persuasive since contrary to Applicants’ argument, Winkelman et al do teach of diluting the whole blood sample analyzed in the method (see paragraphs 0031, 0035, 0048-0049 and 0057 in Winkelman et al), and teach that the dilution ratio of the diluent to the blood sample in the method can range from 0:1 (no dilution) to 10:1 (diluent:blood). See paragraph 0031 in Winkelman et al where it states “When analyzing whole blood, a dilution of 2 parts blood to 1 part diluent can be used, where the diluent is a physiologically compatible solution, but a range of dilution from 0:1 (no dilution) to 10:1 (diluent:blood) may be used in alternate embodiments. Therefore, contrary to Applicants’ argument, in one embodiment, Winkelman et al do specifically teach of “mixing a known amount of blood and a known amount of diluent to obtain a substantially uniform mixture of sample and diluent and/or stain having a dilution ratio of at least 10:1”, as recited in independent claim 70. In addition, Winkelman et al teach of placing the mixture of blood and diluent on the imaging area of a slide at a dilution ratio which achieves a “uniformly distributed fluid specimen”, and this would result in biological particles that do not crowd or overlap one another, as in the instant invention. See paragraph no. 0035 in Winkelman et al. 
calculate the number of a specific type of cell in a particular volume of blood (i.e. “particle per unit volume”), for example for blood, red cell, white cell and platelet counts and other measured and derived components of the CBC…The image analysis software may analyze each individual field and sum the total red and white cell counts. To calculate the total counts per microliter in the patient vial, the number counted on the slide is multiplied by the dilution ratio and volume of the sub-sample…Similarly, the computer 300 may be able to enumerate the number of cells of a specific type in a particular blood volume…).
For the above reasons, Applicants’ arguments are not found persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 14, 2022